United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.E., Appellant
and
U.S. POSTAL SERVICE, PRIORITY MAIL
ANNEX, Kent, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1746
Issued: October 28, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 12, 2013 appellant filed a timely appeal from a January 16, 2013 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his request for
reconsideration. Because more than 180 days elapsed from the most recent merit decision dated
December 19, 2012 to the filing of this appeal, the Board lacks jurisdiction to review the merits
of this case pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3.2
ISSUE
The issue is whether OWCP properly denied appellant’s request for further merit review
of his claim pursuant to 5 U.S.C. § 8128(a).
1

5 U.S.C. § 8101 et seq. Since using July 18, 2013, the date the appeal was docketed by the Clerk of the Board,
would result in the loss of appeal rights, the date of the July 12, 2013 postmark is considered the date of filing. See
20 C.F.R. § 501.3(f)(1).
2

See 20 C.F.R. § 501.3(e).

FACTUAL HISTORY
On April 24, 2012 appellant, then a 41-year-old mail handler, filed an occupational
disease claim and submitted a narrative statement alleging a right shoulder rotator cuff tear as a
result of dumping sacks onto a “SPBS [small parcel and bundle sorter]” machine. He also lifted
heavy flat rate Priority Mail boxes, letter trays and large sacks at work.
By letter dated October 5, 2012, OWCP advised appellant that the evidence submitted
was insufficient to establish his claim. It requested factual and medical evidence. OWCP also
requested that the employing establishment submit any medical evidence regarding treatment
appellant received at its medical facility.
On October 31, 2012 appellant stated that he spent one and one-half hours a day on the
computer. He further stated that he did not engage in any other hobbies, exercise or sports
activities due to his shoulder pain.
The record contains various medical records and statements dated November 22, 2004
through November 1, 2012 addressed appellant’s right shoulder conditions, medical treatment,
permanent impairment, work capacity and physical restrictions.
In a December 19, 2012 decision, OWCP denied appellant’s claim. It found that the
medical evidence was insufficient to establish that he sustained right rotator cuff tear causally
related to the accepted factors of his employment.
On January 4, 2013 appellant requested reconsideration.
additional medical evidence or legal arguments.

He did not submit any

In a January 16, 2013 decision, OWCP denied appellant’s request for reconsideration. It
found that he did not raise any substantive legal questions or submit new and relevant evidence
warranting further merit review of his claim.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128 of FECA,3
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.4 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.5 When a claimant fails to meet one of the above standards, OWCP
will deny the application for reconsideration without reopening the case for review of the merits.
3

5 U.S.C. §§ 8101-8193. Under section 8128 of FECA, the Secretary of Labor may review an award for or
against payment of compensation at any time on his own motion or on application. 5 U.S.C. § 8128(a).
4

20 C.F.R. § 10.606(b)(3).

5

Id. at § 10.607(a).

2

ANALYSIS
By decision dated December 19, 2012, OWCP denied appellant’s occupational disease
claim on the grounds that the medical evidence did not establish that the accepted employment
factors caused his right shoulder condition. Appellant requested reconsideration on April 16,
2012, but did not submit any additional evidence or legal argument before issuance of the
January 16, 2013 nonmerit decision. Because he failed to meet any of the standards enumerated
under section 8128(a) of FECA or implementing federal regulations, he was not entitled to
further merit review of his claim.
Appellant contends on appeal that he submitted medical documentation stating that he
sustained a work-related injury in support of his reconsideration request. The Board notes that
the case record does not contain such evidence.6 OWCP properly denied the application without
reopening the case for a review on the merits.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for further merit review
of his claim pursuant to 5 U.S.C. § 8128(a).

6

The Board notes that, following issuance of OWCP’s January 16, 2013 decision, appellant submitted additional
evidence. The Board may not consider such evidence for the first time on appeal as its review is limited to the
evidence that was before OWCP at the time of its decision. 20 C.F.R. § 501.2(c)(1).

3

ORDER
IT IS HEREBY ORDERED THAT the January 16, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 28, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

